        Case 6:20-cv-01489-MC         Document 18      Filed 06/08/21       Page 1 of 11



Gerald L. Warren, OSB #814146
gwarren@geraldwarrenlaw.com
Law Office of Gerald L. Warren and Associates
901 Capitol St. NE
Salem, OR 97301
   Telephone: (503) 480-7250
   Fax: (503) 779-2716

Jennifer M. Gaddis, OSB #071194
jgaddis@cityofsalem.net
City of Salem Legal Department
555 Liberty St. SE, Room 205
Salem, OR 97301
    Telephone: (503) 599-6003
    Fax: (503) 361-2202
      Attorneys for Defendants City of Salem,
      Powers, Moore, Ramirez and Johnston (“City defendants”)




                            UNITED STATES DISTRICT COURT
                                 DISTRICT OF OREGON
                                  EUGENE DIVISION

ELEAQIA MCCRAE,                                                          Case No. 6:20-cv-1489-MC

                             Plaintiff,
                                                    CITY DEFENDANTS’ ANSWER
       v.                                           TO PLAINTIFF’S AMENDED
                                                    COMPLAINT
CITY OF SALEM; MAYOR CHUCK
BENNETT; CITY MANAGER STEVE                         (Request for Jury Trial)
POWERS; POLICE CHIEF JERRY MOORE;
OFFICER KEVIN RAMIREZ; OFFICER
ROBERT JOHNSTON; all in their official and
individual capacities,

                             Defendants.


       For their Answer to plaintiff’s Amended Complaint, defendants City of Salem, City

Manager Steve Powers, former Police Chief Jerry Moore and Officers Kevin Ramirez and Robert

Johnston (“City defendants’) hereby admit, deny and allege as follows:

Page 1 – CITY DEFENDANTS’ ANSWER TO PLAINTIFF’S AMENDED COMPLAINT
        Case 6:20-cv-01489-MC          Document 18       Filed 06/08/21     Page 2 of 11



                                                1.

       In response to paragraph 1, these are plaintiff’s legal theories and summary of claims to

which no response is required.

                                                2.

       In response to paragraphs 2 and 3, these are plaintiff’s jurisdictional and venue allegations

to which no response is required, but City defendants do not contest jurisdiction or venue.

                                                3.

       In response to paragraph 4, City defendants are without sufficient knowledge or

information to admit or deny the allegations, and on this basis, deny them at this time.

                                                4.

       In response to paragraph 5, admit that the City of Salem is a municipal corporation with all

the rights, duties and responsibilities related thereto, but except as so admitted, deny the

allegations.

                                                5.

       In response to paragraph 6, admit that defendant Steve Powers is the City Manager for the

City of Salem and at all times was acting within the course and scope of his employment with the

City of Salem. Except as so admitted, deny the allegations.

                                                6.

       In response to paragraph 8 [no paragraph 7 alleged], admit that defendant Jerry Moore was

the Chief of Police for the Salem Police Department (“SPD”) and oversaw the hiring, training,

equipping and supervision of Salem’s Police Department and at all times was acting within the

course and scope of his employment with the City of Salem. Except as so admitted, deny the

allegations.


Page 2 – CITY DEFENDANTS’ ANSWER TO PLAINTIFF’S AMENDED COMPLAINT
        Case 6:20-cv-01489-MC           Document 18       Filed 06/08/21        Page 3 of 11



                                                 7.

       In response to paragraph 9, admit that defendant Officer Kevin Ramirez was and is a sworn

police officer employed by the SPD and incident to his duty, responded to a demonstration on May

31, 2020 in the City of Salem and was at all times acting within the course and scope of his

employment with the City of Salem. Except as so admitted, deny the allegations.

                                                 8.

       In response to paragraph 10, admit that defendant Officer Robert Johnston was and is a

sworn police officer employed by the SPD and incident to his duty, responded to a demonstration

on May 31, 2020 in the City of Salem and was at all times acting within the course and scope of

his employment with the City of Salem. Except as so admitted, deny the allegations.

                                                 9.

       In response to paragraph 11, plaintiff’s description of nationwide events prior to May 31,

2020 does not allege matters relevant to any claim or defense in this case other than to explain the

background for protesters in Salem, Oregon, and City defendants lack sufficient knowledge or

information as to the truth of the allegations, and on this basis, deny them.

                                                 10.

       In response to paragraph 12, this is a legal conclusion to which no response is required

other than City defendants admit that a Title VI plan has been adopted.

                                                 11.

       In response to paragraph 13, admit that Salem Police Department’s “vision statement” is

as recited by plaintiff and that each Salem police officer takes an oath as required by the Salem

Revised Code, but except as so admitted, deny the allegations.

///


Page 3 – CITY DEFENDANTS’ ANSWER TO PLAINTIFF’S AMENDED COMPLAINT
        Case 6:20-cv-01489-MC          Document 18       Filed 06/08/21     Page 4 of 11



                                                12.

       Admit paragraph 14.

                                                13.

       In response to paragraph 15, admit that defendant Salem City Manager Steve Powers

cancelled the curfew, after consulting with defendant Police Chief Jerry Moore, because at the

time of cancellation they felt the curfew was not necessary to maintain order. City defendants

further admit that the curfew was later reinstated in the evening of May 31, 2020 by defendant

Salem City Manager Steve Powers, after consulting with defendant Police Chief Jerry Moore when

conditions made it necessary to maintain order.

                                                14.

       In response to paragraphs 16, 17 and 18, City defendants are without sufficient knowledge

or information to admit or deny the allegations except to admit the crowd began to throw objects

at the police but except or so admitted, deny the remainder at this time.

                                                15.

       In response to paragraph 19, admit that protesters marched down Center Street toward

Liberty Street whereupon SPD personnel blocked the protesters’ access to the Center Street bridge

to prevent protestors from prohibiting access to the bridge for emergency vehicles and personnel

and that various responsive SPD personnel were wearing protective riot gear and utilized an

armored vehicle, but except as so admitted, deny the remaining allegations of paragraph 19.

                                                16.

       In response to paragraph 20, admit that Center Street between High Street and Liberty

Street NE is a single block adjacent to a City Center Mall located on both sides of the street, but

except as so admitted, deny the remaining allegations in paragraph 20.


Page 4 – CITY DEFENDANTS’ ANSWER TO PLAINTIFF’S AMENDED COMPLAINT
        Case 6:20-cv-01489-MC          Document 18        Filed 06/08/21     Page 5 of 11



                                                17.

       In response to paragraph 21, City defendants deny that it was a peaceful assembly at the

time of the relevant events. City defendants lack sufficient knowledge or information to admit or

deny the remaining allegations and, on this basis, deny them.

                                                18.

       In response to paragraph 22, admit that Salem police officers utilized a loudspeaker to issue

dispersal orders to the crowd and that loud sirens were utilized but except as so admitted, deny the

remaining allegations of paragraph 22.

                                                19.

       Deny paragraph 23.

                                                20.

       In response to paragraphs 24, 25, 26, 27 and 28, City defendants are without sufficient

knowledge or information to admit or deny the allegations other than to admit that Officer Ramirez

saw plaintiff lying on the side of the street and approached plaintiff to offer his assistance and to

introduce himself and that Officer Ramirez assisted plaintiff out of the street to the sidewalk and

nearby building wall and knew that an ambulance had been called to assist, but deny each and

every other allegation alleged in these paragraphs.

                                                21.

       In response to paragraphs 29 and 30, City defendants are without sufficient knowledge or

information to admit or deny the allegations and on this basis, deny them.

                                                22.

       Deny paragraphs 31, 32, 33, 34, 35, 36, 37, 38, 39 and 40.

///


Page 5 – CITY DEFENDANTS’ ANSWER TO PLAINTIFF’S AMENDED COMPLAINT
        Case 6:20-cv-01489-MC        Document 18       Filed 06/08/21   Page 6 of 11



                                              23.

       In response to paragraph 41, admit and deny as alleged above in response to paragraphs 4

through 40.

                                              24.

       In response to paragraphs 42 and 43, these are legal conclusions to which no response is

required.

                                              25.

       Deny paragraphs 44, 45, 46, 47, 48, 49, 50 and 51.

                                              26.

       In response to paragraph 52, admit and deny as alleged above in response to paragraphs 4

through 51.

                                              27.

       Deny paragraphs 53, 54, 55, 56, 57, 58, 59 and 60.

                                              28.

       In response to paragraph 61, admit and deny as alleged above in response to paragraphs 4

through 60.

                                              29.

       Deny paragraphs 62, 63, 64, 65, 66, 67, 68, 69, 70 and 71.

                                              30.

       In response to paragraph 72, admit and deny as alleged above in response to paragraphs 4

through 71.

///

///


Page 6 – CITY DEFENDANTS’ ANSWER TO PLAINTIFF’S AMENDED COMPLAINT
        Case 6:20-cv-01489-MC         Document 18       Filed 06/08/21       Page 7 of 11



                                                31.

       In response to paragraph 73, City defendants are without sufficient knowledge or

information to admit or deny the allegations and on this basis, deny them.

                                                32.

       Deny paragraphs 74, 75, 76, 77 and 78.

                                                33.

       In response to paragraph 79, admit and deny as alleged above in response to paragraphs 4

through 78.

                                                34.

       Deny paragraphs 80, 81, 82 and 83.

                                                35.

       In response to paragraph 84, admit and deny as alleged above in response to paragraphs 4

through 83.

                                                36.

       Deny paragraphs 85, 86, 87, 88 and 89.

                                                37.

       In response to paragraph 90, admit and deny as alleged above in response to paragraphs 4

through 89.

                                                38.

       Deny paragraphs 91, 92, 93, 94 and 95.

                                                39.

       In response to paragraph 96, admit and deny as alleged above in response to paragraphs 4

through 95.


Page 7 – CITY DEFENDANTS’ ANSWER TO PLAINTIFF’S AMENDED COMPLAINT
        Case 6:20-cv-01489-MC         Document 18       Filed 06/08/21     Page 8 of 11



                                               40.

       Deny paragraphs 97, 98, 99, 100 and 101.

                                               41.

       In response to paragraph 102, admit and deny as alleged above in response to paragraphs

4 through 101.

                                               42.

       Deny paragraphs 103, 104, 105 and 106.

       FOR A FIRST AFFIRMATIVE DEFENSE, City defendants allege:

                                     (Qualified Immunity)

                                               43.

       All of the individual defendants are entitled to qualified immunity from all claims against

them in that their conduct did not violate any clearly established right of plaintiff under the

circumstances.

       FOR A SECOND AFFIRMATIVE DEFENSE, City defendants allege:

                              (Riot, Civil Commotion Immunity)

                                               44.

       Under ORS 30.265(6)(e), the City and its officers, employees and agents acting within the

scope of their employment or duties are immune from liability from all tort claims arising from

the matters alleged.

///

///

///

///


Page 8 – CITY DEFENDANTS’ ANSWER TO PLAINTIFF’S AMENDED COMPLAINT
         Case 6:20-cv-01489-MC          Document 18        Filed 06/08/21     Page 9 of 11



       FOR A THIRD AFFIRMATIVE DEFENSE, City defendants allege:

                                       (Good Faith Immunity)

                                                 45.

       City defendants acted at all times in good faith and without malice such that the City and

its officers, employees and agents are immune from liability.

       FOR A FOURTH AFFIRMATIVE DEFENSE, City defendants allege:

                                        (Apparent Authority)

                                                 46.

       City defendants at all times were acting while under apparent authority and are, therefore,

immune from liability under ORS 30.265(6)(f).

       FOR A FIFTH AFFIRMATIVE DEFENSE, City defendants allege:

                                     (Comparative Negligence)

                                                 47.

       Plaintiff’s injuries, if any, were caused or contributed to in whole or in part by plaintiff’s

own negligent conduct by failing to disperse the area when the protests were no longer peaceful,

including the tossing of frozen water bottles with nails, glass bottles, rocks, bricks and large mortar

fireworks; in failing to follow the lawfully issued directives of SPD officers; and in failing to

follow lawfully issued curfew laws imposed.

///

///

////

///

///


Page 9 – CITY DEFENDANTS’ ANSWER TO PLAINTIFF’S AMENDED COMPLAINT
        Case 6:20-cv-01489-MC          Document 18       Filed 06/08/21     Page 10 of 11



       FOR A SIXTH AFFIRMATIVE DEFENSE, City defendants allege:

                                (OTCA Privileges and Immunities)

                                                48.

       Plaintiff’s State tort claims are subject to the Oregon Tort Claims Act, ORS 30.260 et seq.

and the privileges, limitations and immunities contained therein not previously specifically

referenced above.

       FOR A SEVENTH AFFIRMATIVE DEFENSE, City defendants allege:

                                           (Justification)

                                                49.

       If plaintiff was subject to any assault or battery, such action was justified under the

circumstances when Salem police officers were recipients of violent crowd acts, including the

throwing of frozen water bottles with nails, glass bottles, rocks, bricks and large mortar fireworks.

       WHEREFORE, having fully responded to plaintiff’s Complaint, City defendants request

judgment in their favor and against plaintiff with an award of costs and attorney fees as the

prevailing parties under 42 U.S.C. § 1988 and ORS 20.105.

       DATED this 8th day of June, 2021.

                                                             s/ Gerald L. Warren
                                                      Gerald L. Warren, OSB #814146
                                                      Jennifer M. Gaddis, OSB #071194
                                                      Attorneys for Defendants City of Salem,
                                                      Powers, Moore, Ramirez and Johnston




Page 10 – CITY DEFENDANTS’ ANSWER TO PLAINTIFF’S AMENDED COMPLAINT
        Case 6:20-cv-01489-MC             Document 18           Filed 06/08/21        Page 11 of 11




                                   CERTIFICATE OF SERVICE
        I hereby certify that I served the foregoing CITY DEFENDANTS’ ANSWER TO

PLAINTIFF’S AMENDED COMPLAINT on:

           Kevin C. Braque
           The Brague Law Firm
           4504 S. Corbett Ave., Ste. 200
           Portland, OR 97239
              Attorney for Plaintiff


by the following indicated method or methods:

    ☒           by electronic means through the Court's Case Management/Electronic Case File system on the
                date set forth below;

                by emailing a copy thereof to each attorney at each attorney's last-known email address on the date
                set forth below;

                by mailing a full, true, and correct copy thereof in a sealed, first-class postage-prepaid envelope,
                addressed to plaintiff’s last-known address listed above and depositing it in the U.S. mail at Salem,
                Oregon on the date set forth below.


        DATED this 8th day of June, 2021.

                                                                   s/ Gerald L. Warren
                                                            Gerald L. Warren, OSB #814146
                                                            Attorney for City defendants




 CERTIFICATE OF SERVICE
